Title: To James Madison from Hans Rudolph Saabye (Abstract), 12 April 1805
From: Saabye, Hans Rudolph
To: Madison, James


12 April 1805, Copenhagen. “My last respects of 24 September, I hope are duely come to hand. The winter has been of more duration than severity, and has stopped the navigation from November till April. By this I have the honour of sending you the usual semi-annual List of the vessels belonging to the U.S, which have passed the Sound [not found], and likewise an account of the money received and disbursed [not found] in conformity to the Act of 28 feb. 1803. The political situation appears to be the same as when I last had the honour of addressing you, and there is not thought of any equipment, except that of some small armed Ships, which are to cruize, in order to exercise the young Officers in the Evolutions at sea. The late devastations of the yellow fever in Spain & Leghorn, have very much inquieted the northern ports of Europe. Prussia, the german empire and Russia looking upon Denmark to be their guardian angel, ha<ve> made the strongest remonstrances to make its governmen<t> take all possible steps to prevent this plague to ManKin<d> from spreading itself over the northern Europe. This has occasioned a Quarantine order of which I have th<e> honour of transmitting you a translation. In making this, all attention has been paid to disturb trade as little as possible, but any such regulation can not but give some inconveniencies thereunto.

“Vessels coming from places, where the yellow fever ha<d> not manifested itself last year, are only laid under Observation quarrantine, but those coming from infected places are laid under strict quarrantine a<t> Christiansand in Norway. By a Publication of the Board of Quarrantine founded on a report of the danish Consul in the U.S. the Cities of Charleston and Newyork have been reckoned to belong to the last class. In the first of these I know the fever has been, but not in the last. Having in vain applied to the Board of Quarrantine to get this publication so pernicious to New-York recalled, I have been obliged to represent this affair, to his Majesty, in a note to the Secretary of State, and hope soon to get a satisfactory answer. It appears to me that the Ideas here are not so very advantageous of the precautions taken in the U.S., against the yellow fever, and the security the Bills of health are to give. As to the last I have agreable to the Circular letter of 1 Augt. 1801, done all in my power, to remove all doubts. It might be of use to send me a detailed account of the Quarrantine regulations, and the measures taken against the yellow fever, when it breaks out in any ports of the U.S., to enable me to give the necessary information thereabouts, and thereby possibly make the Board adopt milder measures in future.”
